DETAILED ACTION
Claim Status
This is first office action on the merits in response to the application filed on June 23, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6/23/2020, 3/2/2021, and 7/6/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 8 was objected to because of the following informalities:
In claim 8, line 5, “a token requesting device configured” should read --the token requesting device configured--.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first receiving unit”, “transmission unit”, and “second receiving unit” in claims 1-2 and 4-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-14, and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The 2019 Revised Patent Subject Matter Eligibility Guideline (MPEP 2106.04(II) and 2106.04(d)) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (Step 2A Prong One). If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application (Step 2A Prong Two). If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (Step 2B).  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities including fundamental economic principles or practices.
Under the Step 1, Claims 1-13 are drawn to an apparatus or a system which is within the four statutory categories (i.e. a machine), and Claims 14-19 are drawn to a method which is within the four statutory categories (i.e., a process).
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1, 5-14, and 18-19 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1, 8, and 14:
Claims 1, 8, and 14 are drawn to an abstract idea without significantly more. The claims recite receiving a unique identification of a vehicle, sending a first request to a vehicle payment system after completing a fee calculation, receiving a response to the first request from the vehicle payment system, relaying the first request to a token requesting device, obtaining a transaction token according to the unique identification of the vehicle, and returning the transaction token to the front device. 
Under the Step 2A Prong One, the limitations of receiving a unique identification of a vehicle, sending a first request to a vehicle payment after completing a fee calculation, receiving a response to the first request from the vehicle payment, relaying the first request to a token requesting, obtaining a transaction token according to the unique identification of the vehicle, and returning the transaction token to the front, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). For example, but for the “system” and “device” language, “receiving a unique identification of a vehicle”, “sending”, “receiving a response”, “relaying”, “obtaining”, and “returning” in the context of this claim encompass the human activity. The series of steps belong to a typical sales activities or behaviors, because the parties including first and second receiving units, transmission unit, and vehicle payment interact with one another, and exchange information such as request, unique identification, and response for fee calculation. Also, the series of steps belong to a typical personal interactions between people including social activities and following rules or instructions, because the parties interact with one another and exchange message such as request and response or information such as unique information of a vehicle as people do in their everyday lives. In addition, all the steps and functions can be performed manually.
Under the Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – system and device. The system and device are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The system and device are recited as ‘configured to’ without technical details of their internal structure or function for performing the steps, which is surely at a high-level of generality, and the instant invention is not integrated in any deeper level into their conventional operations. Since the system and device are recited in a high-level of generality, the scope of right of the apparatus, system and method is same as that of conventional ones, indicating that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use—see MPEP 2106.05(h). Even ‘token’ is recited without technical details of itself or its relation to or functioning with other elements or steps, which can be interpreted as a piece of data, information,  paper, etc., for example. Accordingly, these additional elements, individually or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 5-7, 9-13, and 18-19:
Dependent claims 5-7, 9-13, and 18-19 include additional limitations, for example, sending from the transmission unit to the vehicle payment system a payment deduction request comprising the unique identification of the vehicle, a transaction amount, merchant information, and a transaction description, the response comprising a transaction success, a transaction failure, or a transaction non-response, initiating a transaction request to a transaction platform after obtaining the transaction token, receiving a response to the transaction request from the transaction platform, relaying the response to the fee calculation apparatus, receiving the transaction token corresponding to the unique identification of the vehicle from a background server of a vehicle manufacturer or a user device, storing transaction tokens, and obtaining the transaction token corresponding to the unique identification of the vehicle based on the unique identification of the vehicle, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures or signals to be executed, and do not recite any Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a)); or Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981) (see MPEP § 2106.05(a)).
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 5-7, 9-13, and 18-19 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6-7, 14, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricci (US 20170136894 A1; hereinafter Ricci).
With respect to claims 1 and 14:
Ricci teaches A fee calculation apparatus, comprising: (By disclosing, the billing and cost control unit 1512 may determine the amount of charge or power provided to the power storage 612 through the power generation unit 1504, and then provide information for billing the vehicle owner. See at least Ricci: Abstract; [0095])
A fee calculation method, comprising: (As stated above, see at least Ricci: Abstract; [0095])
a first receiving unit configured to receive a unique identification of a vehicle; (By disclosing, in FIG. 21A, the power source 2108 may communicate with a vehicle 100 or a power tracking server 2012 of the vehicle 100 via a direct communication 2110. In addition, a data structure 2200 stores information about a power transfer and tracking exchange, including vehicle data and vehicle ID. See at least Ricci: [0156] & [0160]; Figs. 21A-21C)
a transmission unit configured to send a first request to a vehicle payment system after completing a fee calculation, the first request including the unique identification of the vehicle; and (By disclosing, the vehicle transaction information field 2248 may include information corresponding to the details of a charging transaction for a vehicle 100, including charging costs, negotiated rates, etc. Also, the information in the vehicle transaction information field 2248 may be used to record, track, and/or process payments surrounding a charging transaction between a power source and a vehicle 100. See at least Ricci: [0172])
a second receiving unit configured to receive a response to the first request from the vehicle payment system. (By disclosing, the charging system 2440 may complete the charge for a vehicle 100 and send a finalize charge message S2414 to the billing system 2444, which may then determine an amount of total charge provided to the vehicle 100 via the charging system 2440. This amount and final receipt of charge may be communicated from the billing system 2444 to the charging system 2440 via a final charge message S2415. Next, the charging system 2440 may send an end of transaction message S2416 to the vehicle 100. See at least Ricci: [0189])
With respect to claims 4 and 17:
Ricci teaches the fee calculation apparatus according to claim 1 and the fee calculation method according to claim 14, as stated above.
Ricci further teaches wherein the first receiving unit is further configured to receive the unique identification of the vehicle from a reading device in a charging gun, wherein the reading device reads the unique identification of the vehicle via a power data transmission line, through a system bus being connected to the vehicle via a charging port. (By disclosing, the charging system may include a plug or receptacle 1404 (charging gun). In addition, the communications can be communicated via the conductor(s) used for charging, including Power-line communication (PLC), a communication protocol that uses electrical wiring to simultaneously carry both data, also known as power-line carrier, power-line digital subscriber line (PDSL), mains communication, power-line telecommunications, or power-line networking (PLN). For DC environments in vehicles PLC can be used in conjunction with CAN-bus, LIN-bus over power line (DC-LIN) and DC-BUS. See at least Ricci: [0090], [0131], [0113] & [0052])
With respect to claims 6 and 19:
Ricci teaches the fee calculation apparatus according to claim 1 and the fee calculation method according to claim 14, as stated above.
Ricci further teaches wherein the response to the first request comprises: a transaction success, a transaction failure, or a transaction non-response. (By disclosing, the response message may be sent to the power tracking server 2012 and the server 2012 may relay or send the message to the power source 2008A-D for acceptance, denial, and/or alteration. See at least Ricci: [0154])
With respect to claim 7:
Ricci teaches the fee calculation apparatus according to claim 1, as stated above.
Ricci further teaches A charging post, comprising the fee calculation apparatus. (By disclosing, FIG. 8 shows a vehicle 100 in an overhead charging environment (charging post). See at least Ricci: [0059]; Fig. 8)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 8-9, 11-13, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Andrews, JR. (US 20140266004 A1; Andrews).
With respect to claim 8:
Ricci teaches A vehicle payment system, comprising: (By disclosing, the billing and cost control unit 1512 may determine the amount of charge or power provided to the power storage 612 through the power generation unit 1504, and then provide information for billing the vehicle owner. See at least Ricci: Abstract; [0095])
a front device, configured to receive a first request including a unique identification of a vehicle from a fee calculation apparatus and [relay the first request to a token requesting device]; and (By disclosing, the charging transaction data comprises vehicle data 2226 including a vehicle ID field 2228. In addition, the vehicle transaction information field 2248 may include information corresponding to the details of a charging transaction for a vehicle 100, including charging costs, negotiated rates, authentication tokens, etc. the information in the vehicle transaction information field 2248 may be used to record, track, and/or process payments surrounding a charging transaction between a power source and a vehicle 100. See at least Ricci: [0160]-[0161], [0172] & [0189])
However, Ricci does not teach ...relay the first request to a token requesting device; and a token requesting device, configured to obtain a transaction token according to the unique identification of the vehicle and return the transaction token to the front device.
Andrews, directed to electric vehicle charging system and thus in the same field of endeavor, teaches 
a front device, configured to receive a first request including a unique identification of a vehicle from a fee calculation apparatus and relay the first request to a token requesting device; and (By disclosing, the host 212 may receive a request from the server 214 to charge a particular vehicle 108 at a particular charging device 106, in this case, the host 212 may also receive token information or token from the user or vehicle 108. The host 212 relays the request to the management system 211. In addition, the token my identify the EV or the driver. See at least Andrews: [0005] & [0060]; cl. 5)
a token requesting device, configured to obtain a transaction token according to the unique identification of the vehicle and return the transaction token to the front device. (As stated above, and by further disclosing, the token may be dispensed by a token dispenser (e.g., a ticket machine) coupled to a boom gate or other entry mechanism or the entry system 102. See at least Andrews: [0032])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communications between vehicle and charging system teachings of Ricci to incorporate the electric vehicle charging system teachings of Andrews for the benefit of managing charging events for a number of parking spaces/charging stations. (See at least Andrews: [0009])
With respect to claims 2 and 15:
Ricci teaches the fee calculation apparatus according to claim 1 and the fee calculation method according to claim 14, as stated above.
Andrews, in the same field of endeavor, further teaches 
wherein the first receiving unit is further configured to receive the unique identification of the vehicle from a reading device in a charging gun, wherein the reading device is configured to read the unique identification of the vehicle through a tag disposed in or around a charging port of the vehicle after the charging gun is inserted into the charging port of the vehicle. (By disclosing, the charging management system 206 (coupled to an electric charging device 106 or integrated into an electric charging device 106) is configured to connect to the EV to transfer an electric charge, determine the amount and rate of charge transferred to the EV, or the time length of the charge, and provide charge to the EV based on the charging needs of the user. As stated above, the token may identify the EV or the driver. In addition, the electric charging device 106 includes a charging cable (charging gun) to be plugged into the associated receptacle in the EV. The RFID tag may read by the RFID reader coupled to the charging management system 206 / electric charging device 106 (reading device in a charging gun). See at least Andrews: [0032], [0036] & [0027])
With respect to claims 3 and 16:
Ricci and Andrews teach the fee calculation apparatus according to claim 2 and the fee calculation method according to claim 15, as stated above.
Andrews, in the same field of endeavor, further teaches wherein the tag is an NFC tag, an RFID tag, or a QR code tag. (As stated above with respect to claim 2, see at least Andrews: [0032], [0036] & [0027]) 
With respect to claims 5 and 18:
Ricci teaches the fee calculation apparatus according to claim 1, and the fee calculation method according to claim 14, as stated above.
Andrews, in the same field of endeavor, further teaches wherein: 
the first request is a payment deduction request sent from the transmission unit to the vehicle payment system; and (By disclosing, the user may indicate that he or she would like to charge the vehicle for a set amount of time instead charging the vehicle battery completely or can set the duration or time of the charge so that the charging occurs at a certain part of the day in order to charge when electricity is less expensive. See at least Andrews: [0042] & [0044])
the payment deduction request comprises: the unique identification of the vehicle, a transaction amount, merchant information, and a transaction description. (As stated above, and by further disclosing, the users may take such options (transaction description), that the system (merchant information) provides, for charging their EVs (unique identification of the vehicle) for a certain time period or for a set amount of time (transaction amount), to minimize the cost of the charge for the user. See at least Andrews: [0042] & [0044])
With respect to claim 9:
Ricci and Andrews teach the vehicle payment system according to claim 8, as stated above.
Andrews, in the same field of endeavor, further teaches 
wherein the front device initiates a transaction request to a transaction platform after obtaining the transaction token, receives a response to the transaction request from the transaction platform, and relays the response to the fee calculation apparatus. (By disclosing, the EV user may use the communication with the charge management system 206 to modify the charging needs (initiating a transaction request) without having to call an operator at the parking structure. Since the token 208 is associated (after obtaining) with the user's EV and electric charging management system, the user can access the charging management system 206 by entering the number or indicia of identification of the token 208. In addition, If located in the electric charging device 106, the system may display the monetary value after the EV user enters or swipes the token 208. The EV user may complete the transaction through the system using payment options. See at least Andrews: [0045]-[0046] & [0060])
With respect to claim 11:
Ricci and Andrews teach the vehicle payment system according to claim 8, as stated above.
Andrews, in the same field of endeavor, teaches 
wherein the token requesting device is configured to receive the transaction token corresponding to the unique identification of the vehicle from a user device. (By disclosing, the host 212 may receive a request from the server 214 to charge a particular vehicle 108 at a particular charging device 106, in this case, the host 212 may also receive token information (or token) from the user or vehicle 108. See at least Andrews: [0060]; cl. 5)
With respect to claim 12:
Ricci and Andrews teach the vehicle payment system according to claim 8, as stated above.
Andrews, in the same field of endeavor, further teaches 
wherein the token requesting device is configured to store transaction tokens and obtain the transaction token corresponding to the unique identification of the vehicle based on the unique identification of the vehicle. (By disclosing, the token 208 may be associated with the EV through storage or correlation of EV identification information with token identification information. See at least Andrews: [0032])
With respect to claim 13:
Ricci and Andrews teach the vehicle payment system according to claim 8, as stated above.
Andrews, in the same field of endeavor, further teaches wherein: 
the first request is a payment deduction request; and (By disclosing, the user may indicate that he or she would like to charge the vehicle for a set amount of time instead charging the vehicle battery completely or can set the duration or time of the charge so that the charging occurs at a certain part of the day in order to charge when electricity is less expensive. See at least Andrews: [0042] & [0044])
the payment deduction request comprises: the unique identification of the vehicle, a transaction amount, merchant information, and a transaction description. (As stated above, and by further disclosing, the users may take such options (transaction description), that the system (merchant information) provides, for charging their EVs (unique identification of the vehicle) for a certain time period or for a set amount of time (transaction amount), to minimize the cost of the charge for the user. See at least Andrews: [0042] & [0044])
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Andrews, as applied to claim 8, and in further view of Markham (US 10124750 B2; hereinafter Markham).
With respect to claim 10:
Ricci and Andrews teach the vehicle payment system according to claim 8, as stated above.
However, Ricci and Andrews do not teach wherein the token requesting device is further configured to receive the transaction token corresponding to the unique identification of the vehicle from a background server of a vehicle manufacturer.
Markham, directed to vehicle security module system and thus in the same field of endeavor, teaches 
wherein the token requesting device is further configured to receive the transaction token corresponding to the unique identification of the vehicle from a background server of a vehicle manufacturer. (By disclosing, the vehicle manufacturer may create authorization tokens. See at least Markham: 7/63 ~ 8/9)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ricci and Andrews to incorporate the vehicle security module system teachings of Markham for the benefit of providing the authorization token to the vehicle securely. (See at least Markham: 2/15-22)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ambrosio et al. (US 20090313103 A1) teaches electric vehicle charging transaction interface for managing electric vehicle charging transactions, including tag and token.
Gadh et al. (US20140203077A1) teaches intelligent electric vehicle charging system, including RFID tag and calculation.
Shumaker et al. (US9914364B2) teaches system for charging an electric vehicle (EV).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAY C LEE/Examiner, Art Unit 3685